DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 2019/0180431 A1) in view of Ido (US 2010/0309496 A1).
Regarding claim 1, Kaneko discloses an image forming apparatus (e.g., figure 1, paragraph 8) comprising: 
a printing unit configured to print an image on a recording sheet (e.g., The print engine 30 as an image forming apparatus, as controlled by the engine controller 20, 
a reading unit configured to read the image printed on the recording sheet by the printing unit (e.g., The reading device is configured to read printed matter with an image that is printed on a printing medium based on a source image to generate a read image, paragraph 4); 
a selection unit (e.g., inspection apparatus 40, figure 4) configured to select a reference image among the one or more reference images registered by the registration unit, based on print settings of a verification target image printed on the recording sheet by the printing unit and read by the reading unit and the print settings used in printing the one or more reference images (e.g., The inspection execution determiner 403 determines whether comparison inspection that compares the reference image with the read image is executed, depending on whether the RIP image received from the DFE 10 matches the printing sheet size received from the print engine 30. That is, for example, if the RIP image size does not match the printing sheet size, the inspection execution determiner 403 determines that the comparison inspection is not to be executed since the printed matter is forcibly printed. The inspection execution determiner 403 makes such a determination since high quality of printed matter is not demanded in many cases if forcible printing is performed, paragraph 68); and 
a determination unit configured to determine if the verification target image is normal or defective, based on the verification target image and the reference image selected by the selection unit (e.g.,  If the inspection apparatus 40 determines that a result of the image formation output performed by the print engine 30 has a defect, the 
Kaneko does not specifically disclose a registration unit configured to register one or more reference images printed on a-one or more recording sheets by the printing unit and read by the reading unit, the one or more reference images which are associated respectively with print settings used in printing the one or more reference images.
Ido discloses a registration unit configured to register one or more reference images printed on a-one or more recording sheets by the printing unit and read by the reading unit, the one or more reference images which are associated respectively with print settings used in printing the one or more reference images (e.g., a registered image processing unit 318B stores the image data on a registered image storage unit 319A of the memory unit 319. In addition, the registered image processing unit 318B calls the image data from the registered image storage unit 319A. A rotation/enlargement/reduction/reversal processing unit 318C executes image processing, such as rotation processing, enlargement processing, reduction processing, reversal processing, or N-in-1 composition processing, paragraph 69).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Kaneko to include a registration unit configured to register one or more reference images printed on a-one or more recording sheets by the printing unit and read by the reading unit, the one or more reference images which are associated respectively with print settings used in printing the one or more reference 

Regarding claim 3, Ido discloses wherein the selection unit selects the reference image registered by the registration unit, based on the print settings of the verification target image and the print settings of the reference image registered by the registration unit (e.g., Referring to FIG. 19, in step S1901, the user sets a document to be registered within the image processing apparatus to use the same as a transparent image on the scanning document positioning plate. Then, the processing proceeds to step $1902. In step S1902, the user designates the image type of the image data to be registered via the UI. More specifically, the user executes the selection as to which of the CMYK image data-dependent type image data or the watermark type image data the registration target image data is, paragraphs 94, e.g., the plurality of determination modes according to the present exemplary embodiment can include the following modes. More specifically, a mode can be used that automatically determines whether to apply the layout setting for the CMYK image data to the transparent image data. In addition, another mode can be used that allows the user to determine whether to apply the layout setting for the CMYK image data to the transparent image data, paragraph 162).

Regarding claim 4, Ido discloses wherein the selection unit selects the reference image associated with same print settings as the print settings of the verification target 

Regarding claim 5, ido discloses wherein the selection unit selects the reference image having at least one same print setting as a print setting included in the print settings of the verification target image (e.g., Referring to FIG. 19, in step $1901, the user sets a document to be registered within the image processing apparatus to use the same as a transparent image on the scanning document positioning plate. Then, the processing proceeds to step S1902. In step S1902, the user designates the image type of the image data to be registered via the UI. More specifically, the user executes the
selection as to which of the CMYK image data-dependent type image data or the watermark type image data the registration target image data is, paragraphs 94, e.g., 

	Regarding claim 6, Kaneko discloses further comprising a notification unit configured to issue a notification that prompts registration of a reference image in a case where a reference image associated with same print settings as the print settings of the verification target image is not registered (e.g., the inspection apparatus 40 determines that a result of the image formation output performed by the print engine 30 has a defect, the inspection apparatus 40 notifies the engine controller 20 of a page that is identified as defective. Accordingly, the engine controller 20 orders reprinting, so that the defective page is reprinted, paragraph 37).

Regarding claim 7, Ido discloses wherein the selection unit selects the reference image registered by the registration unit, further, based on content cf the verification target image read by the reacing urit (e.g., In step $1903, after receiving the selection from the user, the MFP control unit 318 reads the image data, and registers the image data, whose image type has been designated by the user, on the registered image storage unit 319A of the memory unit 319 of the image processing apparatus (MFP). An example of a UI used in registering the image data by executing the processing in FIGS. 

	Regarding claim 8, ido discloses wherein the information representing the image processing includes one or more of information representing a screen used in halftone processing, information representing a color profile used in the image processing, and information representing a resolution of the image (e.g., FIG. 4 illustrates exemplary
processing blocks included in the graphic processor. Referring to FIG. 4, a tile division unit 402 divides the image signal received from the main controller into small "tiles", each of which having a square shape. The main controller instructs the size of the tile, which is arbitrarily determined. In the present exemplary embodiment, for easier understanding, it is supposed that the size of a dither matrix (which is a screen used in halftone processing) is used as the size of the tile, paragraphs 76, 77}.

Regarding claim 9, claim 9 is an image forming method with limitations similar to limitations of claim 1. Therefore claim 9 is rejected as set forth above as claim 1.

Regarding claim 10, Kaneko discloses wherein the reference image is generated as a new reference image or a reused reference image based on a user's instruction (e.g.,  In step S803, the comparison inspection unit 404 generates a difference image indicating a difference between the reference image and the read image. The term “difference image” used herein represents an image in which a difference in values of each pixel of the reference image and each pixel of the read image is set to a pixel 404 generates a difference image indicating a difference between the reference image and the read image. Therefore it would have been obvious to one of ordinary skill in the art by comparing reference image and the read image to see if reference image need to generating as a new reference image or a reused reference image based on a user's instruction).  

Regarding claim 11, Kaneko discloses wherein the new reference image is generated as an average image of a plurality of target images (e.g., step S505, S506, figure 5).  

Regarding claim 12, Kaneko discloses wherein the reused reference image is taken as a previously stored reference image (referring to paragraphs 43, 44. Note: since the inspection apparatus have SSD memory or a flash memory to store different kind of image including reference images and read images. Therefore it would have been obvious to one of ordinary skill in the art that wherein the reused reference image is taken as a previously stored reference image.

Regarding claim 13, Kaneko discloses wherein the determination unit is further configured to display a verification result on a display screen (e.g., information about the page identified as defective can be displayed on the user terminal 50, or the information about the page identified as defective can be retained in a device such as the engine controller 20 and the inspection apparatus 40, without printing, paragraph 38).  

Regarding claim 14, Kaneko discloses wherein the verification result is acceptable if the read verification target image is normal and the verification result is unacceptable if the read verification target image is defective (e.g., Subsequently, in step S804, the comparison inspection unit 404 determines whether the read image has a defect based on a size relation between each pixel value of the difference image generated in the step S803 and a predetermined threshold value. That is, if the number of pixel values greater than the predetermined threshold value is a predetermined number or more, the comparison inspection unit 404 determines that the read image has a defect. With this, quality inspection of the printed matter is completed,  paragraph 99).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 2019/0180431 A1) in view of Ido (US 2010/0309496 A1) as applied to claim 1 above, and further in view of Torikoshi (US 2010/0157357 A1).
Regarding claim 2, Kaneko and Ido do not specifically disclose wherein the print settings include one or more pieces of information representing paper used in printing the image and information representing page processing executed to print the image.
Torikoshi discloses wherein the print settings include one or more pieces of information representing paper used in printing the image and information representing image processing executed to print the image (e.g., S2-S5, figure 4, paragraphs 69-71).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Kaneko and Ido to include wherein the print settings include one or more pieces of information representing paper used in printing the image .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 2019/0180431 A1) in view of Ido (US 2010/0309496 A1) as applied to claim 1 above, and further in view of Kanazawa et al. (Kanazawa) (US 2010/0149567 A1).
	Regarding claim 15, Kaneko and Ido do not specifically disclose wherein the printing unit discharges the recording sheet of the read verification target image to a stack tray or an escape tray according to whether the read verification target image is normal or defective, respectively.
Kanazawa discloses wherein the printing unit discharges the recording sheet of the read verification target image to a stack tray or an escape tray according to whether the read verification target image is normal or defective, respectively (e.g., desirably, prints which do not reflect correction (unsatisfactory prints) are output and stacked separately from the normal prints (prints of output image quality within the acceptable range), and therefore a desirable mode is one which comprises a device (not illustrated) for automatically switching the output path (output tray) between unsatisfactory prints and normal prints, paragraph 147).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Kaneko and Ido to include wherein the printing unit discharges the recording sheet of the read verification target image to a stack tray or an .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672